-Judge Under, woo:-,
delivered the opinion of the court.
Arnold instituted an action of trespass i/uare clausum fregit against Paxion, &c. The declaration contains two counts; one for breaking the close, ihe other for taking and carrying away brick. Ycr•dict and judgment for defendants.
The circuit court refused to give certain instructions asked by the plaintiff in the progress of the trial. Whether these instructions ought to have been given, constitutes the only question.
The record before us does not certify all the evidence. That which is certified does not show that the defendants ever entered the -close, or when and how many brick were carried away, if any. It is, therefore, .altogether uncertain whether any trespass was committed before the institution of the suit» The presumplion is in favor of the judgment and proceedings of the circuit court, unless enough appears to show the errors complained of. If the defendants made no entry upon (he locus in quo, and took no brick previous to the institution of the suit, they were not guilty; and until such an entry or such asportation was proved, all the instructions asked were abstract propositions, and the court correctly refused to give them to the jury.
Judgment affirmed with costs.